Case 6:18-cv-01088-GAP-DCI Document 431 Filed 07/09/21 Page 1 of 3 PageID 50705




                   IN THE UNITED STATES DISTRICT COURT
                    FOR THE MIDDLE DISTRICT OF FLORIDA
                            ORLANDO DIVISION



  WESTGATE RESORTS, LTD., a Florida
  limited partnership, by and through its
  general partner WESTGATE RESORTS,
  INC., a Florida corporation, et al.,

                   Plaintiffs,
  vs.                                              Case No. 6:18-cv-01088-GAP-DCI

  REED HEIN & ASSOCIATES, LLC d/b/a
  TIMESHARE EXIT TEAM, et al.,

                 Defendants.
  ______________________________________/

    PLAINTIFFS AND DEFENDANTS, REED HEIN & ASSOCIATES, LLC
  D/B/A TIMESHARE EXIT TEAM, BRANDON REED, TREVOR HEIN, AND
 THOMAS PARENTEAU JOINT MOTION AND STIPULATION FOR ENTRY
                OF FINAL PERMANENT INJUNCTION

        Plaintiffs, Westgate Resorts, LTD., etc., et al., (collectively, “Westgate”) and

  Defendants, Reed Hein & Associates, LLC d/b/a Timeshare Exit Team, Brandon

  Reed, Trevor Hein, and Thomas Parenteau (collectively, the “TET Defendants”)

  (Westgate and TET Defendants, together, the “Parties”), by and through their

  undersigned counsel, hereby jointly stipulate as follows:

        1. The Parties have reached a confidential settlement agreement between

           them to resolve the claims between them in this litigation.

        2. Pursuant to that confidential settlement agreement, the Parties jointly

           stipulate and agree that the Court should enter the final permanent
Case 6:18-cv-01088-GAP-DCI Document 431 Filed 07/09/21 Page 2 of 3 PageID 50706




           injunction order attached to this Stipulation as Exhibit “A,” retaining

           jurisdiction as to its enforcement.

       3. Upon the entry of such final permanent injunction and final payment

           pursuant to the Parties’ agreement, the Parties will thereafter jointly

           stipulate to the dismissal with prejudice of any and all remaining claims

           and requests for relief asserted against the TET Defendants.

 Dated: July 9th, 2021.

  GREENSPOON MARDER LLP                  WILSON, ELSER, MOSKOWITZ,
                                         EDELMAN & DICKER, LLP
  /s/ Richard W. Epstein
  Richard W. Epstein                     /s/ John Y. Benford
  Florida Bar No. 229091                 John Y. Benford
  Michael E. Marder                      Florida Bar No. 51950
  Florida Bar No. 251887                 Amy L. Baker
  Jeffrey A. Backman                     Florida Bar No. 86912
  Florida Bar No. 662501                 111 N. Orange Ave. Ste. 1200
  Brian R. Cummings                      Orlando, FL 32801-2361
  Florida Bar No. 25854                  Telephone: (407) 246-8440
  201 East Pine St, Suite 500            Facsimile: (407) 246-8441
  Orlando, Florida 32801                 john.benford@wilsonelser.com
  Telephone: (407) 425-6559              amy.baker@wilsonelser.com
  Facsimile: (407) 209-3152
  Richard.Epstein@gmlaw.com
  Jeffrey.Backman@gmlaw.com              Counsel for Defendant Defendants &
  Khia.Joseph@gmlaw.com                  Associates, LLC, Brandon Reed,
  Maria.Salgado@gmlaw.com                Trevor Hein and Thomas Parenteau
  Michael.Marder@gmlaw.com
  Trisha.Snyder@gmlaw.com
  Brian.Cummings@gmlaw.com
  Moneka.Simpson@gmlaw.com

  Counsel for Plaintiffs

                                           2
Case 6:18-cv-01088-GAP-DCI Document 431 Filed 07/09/21 Page 3 of 3 PageID 50707




                          CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that I electronically filed the foregoing with the Clerk

 of the Court by using the CM/ECF system on this 9th day of July, 2021.

                                     /s/ Brian R. Cummings
                                     Brian R. Cummings




                                        3
